SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-54747 SKKYNET CLOUD SYSTEMS INC. (Exact name of registrant as specified in its charter) Nevada 45-3757848 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2233 Argentia Road Suite 306. Mississauga, Ontario, Canada L5N 2X7 (Address of principal executive offices) 20 Bay Street – Suite 1100, Toronto, Ontario, Canada M5J 2N8 (Former Address) (888) 628-2028 (Issuer's telephone number) Indicate by check mark whether the Company (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of September 10, 2014 there were 50,642,500 shares of Common Stock of the issuer outstanding. Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of July 31, 2014 (Unaudited) and October 31, 2013 4 Consolidated Statements of Operations for the Three and Nine months Ended July 31, 2014 and 2013 (Unaudited) 5 Consolidated Statements of Cash Flows for the NineMonths Ended July 31, 2014 and 2013 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. Mine Safety Information 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are forward-looking statements. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, October 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net of accumulated depreciationof $68,062 and $70,484 respectively Intangible assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable – related parties - Accrued liabilities – related party Notes payable – related parties - Deferred income Total current liabilities Notes payable to related parties - Total liabilities Stockholders’ Deficit: Preferred stock; $0.001 par value, 5,000,000 shares authorized, 5,000 shares issued and outstanding 5 5 Common stock; $0.001 par value, 70,000,000 sharesauthorized, 49,844,000 and 49,334,000 shares issued and outstanding, respectively Additional paid-in capital Accumulative other comprehensive income (loss) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Revenue $ Direct material costs Operating Expenses: General & administrative Depreciation Loss from operations ) Other Income (Expenses): Tax refund Gain on debt forgiveness Other Expense (4
